                                Case 19-51240-BLS             Doc 1-1     Filed 12/27/19       Page 1 of 3
                                                              2600 Eagan Woods Dr, Suite 400              151 West 46th Street, 4th Floor
                                                              St. Paul, MN 55121                                   New York, NY 10036
                                                              651-406-9665                                               212-267-7342

Defendant:                 Whynter, LLC
Bankruptcy Case:           Brookstone Holdings Corp. et, al.
Preference Period:         May 4, 2018 - Aug 2, 2018
                                                    Transfers During Preference Period

                       Debtor(s) Incurring
Debtor Transferor(s)    Antecedent Debt      Check Number   Check Amt      Clear Date    Invoice Number      Invoice Date      Invoice Amt
Brookstone                Brookstone           1708918       $3,125.00     5/25/2018       2279412801         5/9/2018            $310.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018        2279851501         5/24/2018           $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018        2279830001         5/24/2018           $723.96
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018        2279826301         5/24/2018           $723.96
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710166       $2,022.92     6/12/2018       2279779101         5/18/2018           $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710166       $2,022.92     6/12/2018       2279718601         5/16/2018           $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710166       $2,022.92     6/12/2018       2279713901         5/16/2018           $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710166       $2,022.92     6/12/2018       2279585501         5/14/2018           $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710166       $2,022.92     6/12/2018       2279542201         5/14/2018           $197.92
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710166       $2,022.92     6/12/2018       2279539901         5/14/2018           $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1708918       $3,125.00     5/25/2018       8457153801         5/7/2018            $310.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1708918       $3,125.00     5/25/2018       6564898901         5/1/2018            $112.50
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1708918       $3,125.00     5/25/2018       581061901          5/7/2018            $112.50
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1708918       $3,125.00     5/25/2018       2279491201         5/11/2018           $620.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707471       $730.83       5/17/2018       2278478901         4/12/2018           $370.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707961       $1,171.88     5/17/2018       2278835801         4/23/2018           $223.96
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707471       $730.83       5/17/2018       2278484201         4/12/2018           $150.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707471       $730.83       5/17/2018       2278485801         4/12/2018           $150.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707471       $730.83       5/17/2018       2278517601         4/13/2018           $150.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707471       $730.83       5/17/2018       2278650701         4/18/2018           $150.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707471       $730.83       5/17/2018       2278718001         4/20/2018           $150.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1708918       $3,125.00     5/25/2018       2279467401         5/11/2018           $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707471       $730.83       5/17/2018       6564474901         4/19/2018           $187.50
Company, Inc.            Company, Inc.


Whynter, LLC (2208728)
Bankruptcy Case: Brookstone Holdings Corp. et, al.
Dec 23, 2019                                                       Exhibit A                                                      P. 1
                                Case 19-51240-BLS             Doc 1-1     Filed 12/27/19       Page 2 of 3
                                                    Transfers During Preference Period

                       Debtor(s) Incurring
Debtor Transferor(s)    Antecedent Debt      Check Number   Check Amt      Clear Date    Invoice Number   Invoice Date   Invoice Amt
Brookstone                Brookstone           1708918       $3,125.00     5/25/2018      2279437201      5/10/2018         $310.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707961       $1,171.88     5/17/2018      2278871501      4/24/2018         $223.96
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707961       $1,171.88     5/17/2018      2278926401      4/27/2018         $723.96
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1708918       $3,125.00     5/25/2018      2279000001       5/1/2018         $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1708918       $3,125.00     5/25/2018      2279182501       5/3/2018         $310.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1708918       $3,125.00     5/25/2018      2279361301       5/9/2018         $310.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018       2280031901      5/29/2018         $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1707471       $730.83       5/17/2018      6564437801      4/18/2018         $171.88
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018      2280855501      6/19/2018         $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018       2279997401      5/29/2018         $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018       6566732701       6/5/2018         $322.92
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018       6566989201       6/7/2018         $192.71
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018      2280637301      6/13/2018         $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018      2280684701      6/15/2018         $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018        581216301      6/11/2018         $150.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018      2280833601      6/20/2018         $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018        581213001      6/11/2018         $112.50
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018      2280864601      6/20/2018         $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018      2280903001      6/20/2018         $310.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018      2280935501      6/22/2018         $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018       581226401      6/13/2018         $310.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018       581228301      6/14/2018         $145.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018       581229001      6/14/2018         $223.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018      2280756701      6/18/2018         $166.67
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018       2280269401       6/4/2018         $365.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1711095       $3,744.67     7/11/2018       581246401      6/18/2018         $400.00
Company, Inc.            Company, Inc.
Brookstone                Brookstone           1710761       $7,883.55     7/3/2018       2280059601      5/29/2018         $425.00
Company, Inc.            Company, Inc.



Whynter, LLC (2208728)
Bankruptcy Case: Brookstone Holdings Corp. et, al.
Dec 23, 2019                                                       Exhibit A                                               P. 2
                                 Case 19-51240-BLS                Doc 1-1     Filed 12/27/19       Page 3 of 3
                                                        Transfers During Preference Period

                        Debtor(s) Incurring
Debtor Transferor(s)     Antecedent Debt      Check Number      Check Amt      Clear Date    Invoice Number   Invoice Date   Invoice Amt
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018       2280062301      5/29/2018         $365.00
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018       2280065901      5/29/2018         $425.00
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018       2280093701      5/31/2018         $365.00
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018       6566293401      5/29/2018         $145.83
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018       2280229101       6/4/2018         $365.00
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018       2280029601      5/30/2018         $365.00
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018       2280351401       6/6/2018         $365.00
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018       2280382801       6/6/2018         $223.96
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018       2280420101       6/7/2018         $223.96
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018        581130001      5/23/2018         $322.92
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018        581165301      5/30/2018         $145.83
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018        581206201      6/11/2018         $310.00
Company, Inc.              Company, Inc.
Brookstone                  Brookstone             1710761       $7,883.55     7/3/2018       2280095001      5/30/2018         $150.00
Company, Inc.              Company, Inc.

       Totals:         6 transfer(s), $18,678.85




Whynter, LLC (2208728)
Bankruptcy Case: Brookstone Holdings Corp. et, al.
Dec 23, 2019                                                           Exhibit A                                               P. 3
